DETAILED ACTION
1.          Claims 1-25 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 8/24/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
4.          Claims 1-25 are allowed.
5.         The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising the steps of receiving a transmission including a 
            Considered of particular relevance is US PGPub 2006/0209973 A1 to Gorokhov et al. (hereinafter “Gorokhov”) disclosing,
     scheduling a transmission comprising a first set of pilot tones and a second set of pilot tones (Gorokhov: Figure 3A with [0036-0037] – a plurality of pilot symbols arranged in a cluster are often of a same number in a particular hop region, which is synonymous with pilot tones, or sets of tones);
     transmitting a first pilot tone of the first set of pilot tones at a first tone location of a first symbol associated with a numerology, and transmitting a second pilot tone of the first set of pilot tones at the first tone location of a second symbol associated with the numerology (Gorokhov: Figure 3A with [0036-0040] – in the figure, locations of tones are determined based on a subcarrier set and a symbol period, wherein “one or more pilot symbols in each cluster, in the embodiment of FIG. 3A, may be at a different tone than one or more pilot symbols in a different cluster.”); and
     transmitting a first pilot tone of the second set of pilot tones at a second tone location of the first symbol, and transmitting a second pilot tone of the second set of pilot tones at the second tone location of the second symbol, the first tone location and the second tone location being contiguous (Gorokhov: Figure 3A with [0036-0040] – in the figure, locations of tones are determined based on a subcarrier set and a symbol period, one or more pilot symbols in each cluster, in the embodiment of FIG. 3A, may be at a different tone than one or more pilot symbols in a different cluster”. Examiner further notes the tones are contiguous).
           However, the available prior art does not expressly disclose the features presented above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 31, 2021